Title: To George Washington from Alexander Hamilton, 23 November 1793
From: Hamilton, Alexander
To: Washington, George


            
              November 23d 1793.
            
            The Secretary of the Treasury presents his respects to the President. He regrets
              extremely that the state of his health does not permit him to attend the President
              today. He has the honor to enclose a report on two of the letters to Mr Genet, &
              would have embraced the third respecting the protested bills, if it had been in his
                power. But no inconvenience can in this case ensue,
              as the supposed mistake with regard to the funds already promised has been adjusted,
              and the enclosed report embraces and answers the question of advance upon a future
              fund. The report would have been more full & precise, if my situation had
              permitted, but my frame is so disordered as almost to unfit me for business.
          